Citation Nr: 1747412	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.   Entitlement to service connection for the cause of the Veteran's death.

3.   Entitlement to accrued benefits.

4.   Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Air Force from March 1954 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the claims file is with the Phoenix, Arizona RO. 

Additional evidence in the form of a private medical opinion has been associated with the claims file since the July 2015 issuance of the supplemental statement of the case (SSOC). In an April 2017 statement, the appellant waived agency of original jurisdiction (AOJ) consideration of this evidence. Therefore, the Board may properly consider it in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   Service connection for the cause of the Veteran's death was last denied in a July 2010 rating decision, which the appellant did not timely appeal.

2.   The evidence received since the July 2010 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3.   The Veteran died on February [REDACTED], 2009. The immediate cause of death was septic shock due to ischemic large bowel due to invasive colon cancer.

4.   At the time of the Veteran's death, he was not service connected for any disabilities.

5.   The Veteran had verified active duty service from January 1957 to August 1974.

6.   The Veteran's service personnel records show that he was stationed in Tan Son NHut AB, Vietnam. He participated in the combat Vietnam Air Offensive Campaign (BSS) from July 17, 1966 to August 16, 1966. 

7.   The Veteran is presumed to have been exposed to herbicides.

8.   The Veteran's colon cancer is shown to be casually related to his herbicide exposure in service and contributed substantially and materially in producing his death.

9.   At the time of his death in February 2009, the Veteran did not have any pending claims for VA benefits.

10.   The award of service connection for cause of death is a greater benefit than pension benefits and renders the nonservice-connected death pension claim moot. 


CONCLUSIONS OF LAW

1.   The July 2010 rating decision denying the appellant's claim for service connection for the cause of the Veteran's death is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.   As new and material evidence has been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.   Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C. F. R. § 3.312 (2016).

4.   The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).

5.  The criteria for entitlement to nonservice-connected death pension benefits is dismissed as moot. 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.151 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the appellant's claim for service connection for the cause of the Veteran's death, the Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA) and finds that any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

Further, the VCAA is not applicable to the appellant's claims for accrued benefits and death pension benefits because resolution of these claims turns solely on a matter of law and not on the underlying facts or development thereof. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.   New and Material Evidence

The RO last denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death in July 2010, based in large part on a finding that there was no evidence showing that the Veteran's colon cancer or ischemic large bowel was caused by an event or experience that occurred during his active duty service. The appellant was notified of the July 2010 decision and did not timely appeal. Additional evidence was not submitted within one year of that decision. As such, the July 2010 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).
The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence pertaining to the appellant's claim for service connection for the cause of the Veteran's death includes a private medical opinion which relates the Veteran's colon cancer to herbicide exposure. The Board finds that this additional evidence relates to the open medical question as to whether the Veteran's cause of death was related to his service. The evidence is new, material, and raises a reasonable possibility of substantiating the claim for service connection on the merits. Therefore, the claim is reopened.


II.   Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse for death resulting from a service-connected or compensable disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it. Id. A service-connected disorder is one that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110. 

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c). 
In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

A Veteran is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975, or in Korea along the Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.

At the outset, the Board notes that the Veteran's service personnel records establish that he was stationed in Tan Son NHut AB, Vietnam. He participated in the combat Vietnam Air Offensive Campaign (BSS) from July 17, 1966 to August 16, 1966. Therefore, he is presumed to have been exposed to herbicides.

The Veteran's death certificate lists his immediate cause of death as septic shock due to ischemic large bowel due to invasive colon cancer. 

A review of the Veteran's service treatment records does not reveal any complaints, diagnoses, or treatment related to colon cancer. On separation in June 1974, the Veteran's prostate and rectum were found to be clinically normal. However, the appellant, through her attorney, contends that the Veteran's colon cancer, which ultimately caused his demise, was caused by exposure to herbicides during service.

The questions therefore become whether there is a nexus between the Veteran's colon cancer and service and whether his colon cancer substantially or materially contributed to his death.

There is one medical opinion of record. 

A private medical opinion was submitted in April 2017. The examiner stated:

Treatment records . . . show a medical history significant for colon cancer and diabetes mellitus type II and a history of colostomy secondary to colon cancer and colostomy takedown. 

His colostomy was taken down on November 26, 2008. Extensive research has been done on the residents of Seveso, Italy after a 1976 industrial accident exposed the surrounding population to 2, 3, 7, 8-Tetrachlorodibenzodioxin (TCDD). This is one of the most potent elements of Agent Orange and the long-term study showed an increase in the occurrence of colon cancer. 

Other research shows that individuals with diabetes have an approximately 30% increased relative risk of developing colorectal cancer compared to nondiabetic individuals. The results were consistent for case-control and cohort studies.

[The Veteran-] was a 74-year-old Caucasian male. He had a history of colitis. [He] didn't have any inherited syndromes that increased his colon cancer risk. He was not obese. He did have a history of tobacco use, but records show he quit 22 years prior to his death. Having said that I think it would be impossible to determine whether tobacco use or Agent Orange exposure was the primary cause and most likely each contributed equally to the development of his colon cancer.

For the reasons described above, I feel it is as likely as not the Veteran's herbicide exposure in Vietnam as well as his diabetes mellitus (also at least as likely as not related to his herbicide exposure in Vietnam) contributed substantially and materially to the development of his colon cancer and ultimately, his death.

The Board finds this medical opinion highly probative. Specifically, the examiner considered the Veteran's medical history, his service in Vietnam, explained that the most potent element of Agent Orange has been found to increase the occurrence of colon cancer, and explained his reasoning why he believed herbicide exposure at least as likely as not caused the Veteran's colon cancer, which contributed substantially and materially to the Veteran's death. The opinion contains sufficient detail and is supported by medical and scientific studies. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There are no contrary medical opinions of record. 

Accordingly, the Board finds that service connection for the cause of the Veteran's death is warranted.


III.   Accrued Benefits

Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid may be awarded to the veteran's surviving spouse. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). The application for accrued benefits must be filed within 1 year after the date of death; and a claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits. Id. 

In this case, the record reflects that VA owed no money to the veteran at the time of his death. There were no claims or appeals pending at the time of his death. The appellant has not claimed otherwise. The claim of entitlement to accrued benefits, therefore, is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


IV.   Nonservice-connected Death Pension

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2016). 

In the present case, DIC benefits under § 1310 are being granted. As an award of DIC benefits is a greater benefit, the claim for nonservice-connected pension benefits is considered moot, and therefore is dismissed. See 38 C.F.R. § 3.151 (2014) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise); see also 38 U.S.C.A. §§ 1311, 154 (West 2014).












	(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.

Entitlement to non-service connected pension benefits is dismissed.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


